[1] This is a motion to dismiss this appeal. The record discloses that judgment was rendered and entered in favor of respondents in the court below on December 8, 1932, and notice of its entry was served on the same day. Appellant's motion for new trial was denied on February 17, 1933, and notice of the order was waived in open court by counsel for appellant on the same day and entered in the minutes of the court. Notice of appeal and notice to the clerk to prepare a transcript was filed March 7, 1933. No security to the clerk for preparing the transcript was given and no transcript has been filed. No proceedings for the settlement of a bill of exceptions have been instituted and none are pending. Any proceedings to procure a transcript were terminated by order of the court below on June 9, 1933. Appellant has filed nothing in this court.
Appeal dismissed.
Barnard, P.J., and Jennings, J., concurred. *Page 636